Exhibit 10.1

January     , 2007

Wells Fargo & Company

Wells Fargo Center

MAC #N9305-173

Sixth and Marquette

Minneapolis, MN 55479

Ladies and Gentlemen:

We understand that Wells Fargo & Company (“Wells Fargo”) and Placer Sierra
Bancshares (the “Company”) intend to enter into an Agreement and Plan of
Reorganization (the “Reorganization Agreement”) providing for a business
combination between the Company and a wholly-owned subsidiary of Wells Fargo
(the “Business Combination”), in which all of the outstanding shares of capital
stock of the Company will be exchanged for shares of common stock of Wells
Fargo.

The undersigned is a shareholder of the Company and is entering into this letter
agreement to induce Wells Fargo to enter into the Reorganization Agreement and
consummate the proposed transaction.

The undersigned confirms its agreement with you as follows:

1. The undersigned represents, warrants and agrees that Schedule I attached
hereto sets forth the shares of the Company’s capital stock of which the
undersigned is the record or beneficial owner and that the undersigned is on the
date hereof the lawful owner of the number of shares set forth therein, free and
clear of all voting agreements and commitments of any kind and free and clear of
all liens and encumbrances except as set forth in Schedule I. Except as set
forth in Schedule I, the undersigned does not own or hold any rights to acquire
any additional shares of the Company’s capital stock (by exercise of stock
options, warrants or otherwise) or any interest therein or any voting rights
with respect to any additional shares.

2. The undersigned agrees that, prior to the meeting of the stockholders of the
Company contemplated by Section 4(c)(i) of the Reorganization Agreement, or any
adjournment or postponement thereof, the undersigned will not contract to sell,
or otherwise transfer or dispose of any shares of the Company’s capital stock or
any interest therein or securities convertible thereinto or any voting rights
with respect thereto, other than (i) pursuant to the Business Combination,
(ii) the disposition of shares of the Company’s capital stock to the Company in
satisfaction of withholding obligations on restricted stock or to pay the
exercise price of stock options, as the case may be, (iii) the sale of stock
solely to pay taxes associated with the vesting on restricted stock, or
(iv) with the prior written consent of Wells Fargo.



--------------------------------------------------------------------------------

3. The undersigned agrees that all shares of the Company’s capital stock
beneficially owned by the undersigned for which it has voting rights at the
record date for any meeting of stockholders of the Company called to consider
and vote on the Business Combination will be voted by the undersigned in favor
of the Business Combination.

4. The undersigned agrees to cooperate fully with Wells Fargo in connection with
the Business Combination. The undersigned agrees that the undersigned will not,
directly or indirectly, solicit any inquiries or proposals from, or enter into,
or continue any discussions, negotiations or agreements relating to the business
combination, merger or consolidation of the Company with, or to the acquisition
of its voting securities by, or to the direct or indirect acquisition or
disposition of a significant amount of assets otherwise than in the ordinary
course of business of the Company or as contemplated by the Reorganization
Agreement from or to, any person other than Wells Fargo or vote in favor of any
such proposal or transaction.

5. Nothing contained herein is intended to prevent the undersigned from
performing his or her duties as officer or director in exercising the Company’s
rights or performing the Company’s obligations under the Reorganization
Agreement.

This letter agreement shall terminate upon the termination of the Reorganization
Agreement pursuant to its terms.

[The rest of this page has intentionally been left blank.]



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly states the understanding between us
by signing and returning to us a counterpart hereof.

 

Very truly yours,

 

[NAME OF SHAREHOLDER]

[Signature page to Lock-Up Agreement]

 



--------------------------------------------------------------------------------

Confirmed: January     , 2007

 

WELLS FARGO & COMPANY By:  

 

Its:  

 

[Signature page to Lock-Up Agreement]



--------------------------------------------------------------------------------

SCHEDULE I